Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and species A in the reply filed on 10/14/2022 is acknowledged.  The traversal is on the ground(s) that (1) the restriction did not explain how the claim 1 does not make contribution over the prior art in detail. (2) species IA and IB are not different and could appear in one embodiment. 
Argument (1) is not found persuasive because as shown below the claim does not make contribution over the prior art of Tajima. 
Argument (2) is found persuasive and the species election has been withdrawn. 
The pending restriction requirement under the lack of unity of invention over prior art is still deemed proper and is therefore made FINAL.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima et al. (US 5919706 hereinafter Tajima). 
As to claim 1, Tajima teaches an optical devica level of a liquiddevice by means of an optical signal (abstract), said optical devicedevice (9 FIG. 1) and an electronic control unitconfigured to emit an optical signal (16 in FIG. 1), dissociated from said optical unit and positioned at a distance from said optical unit (FIG. 1), wherein: 
- the optical unit
- the optical unitconfigured to transmit the optical signal emitted by the electronic control unit and an optical signal reflected by the liquid (col. 5 lines 1-20 and FIG. 1); said optical fibrfirst and second optical cores (11 and 12)
As to claim 3, Tajima teaches the optical devicedevice according to claim 2. 
Tajima further teaches first end of said optical fibre is situated at a level of said optical unit (FIG. 1)
As to claim 6, Tajima teaches the optical devicdevice  according to claim 1. 
Tajima further teaches at a level of a second end of said optical fibr. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima.
As to claim 2, Tajima teaches optical devicdevice according to claim 1. 
While Tajima does not disclose first and second coresa level of a first end of said optical fibr
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Tajima by having first and second cores of said optical fibre juxtapose each other at a level of a first end of said optical fibre so as to form a single strand for the benefit including finding optimal detection condition with different light illuminating and receiving arrangement depending on the liquid sample and containing environment. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4692023 teaches fiber optic projecting and receiving range finder. 
US 4417782 teaches fiber optic level sensing system for Nuclear power station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886